DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/13/2020, Claims 1, 6, 8, 10, 13-14 and 19 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kazakevich et al. (US 20030042493 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich et al. (US 20030042493 A1), hereinafter Kazakevich, in view of Troller et al. (US 20160051126 A1), hereinafter Troller.

Kazakevich teaches a medical imaging system, comprising:
	a lighting module, formed of a circuit board having a recess in the circuit board ([0038] Solid-state light source 2 also includes a power supply 18 and a distribution circuit 20, which together supply power to each of the LEDs 4.), 
an LED chip, mounted in the recess of the circuit board ([0045] Each LED 4 is also connected to a negative lead 34 and a positive lead 36. [0045]), and 
an LED module reflector, formed of a hollow reflector filled with index matched filler material, the LED module reflector mounted on the circuit board, over the LED chip ([0043] Each LED 4 is further encapsulated in a clear epoxy or plastic encasement 40 along with a reflector cup 38. Reflector cup 38 has reflective surfaces 41.),
	an optic fiber, receiving light from the LED chip when said LED chip is energized (, reflector cup 38 ensures that a substantial amount of the light emitted from the side surfaces of the LED are reflected toward the exposed face of fiber optic bundle 6b. [0043]),
	where the LED module reflector directs light into the fiber (Because the LEDs emit light in all directions, reflector cup 38 ensures that a substantial amount of the light emitted from the side surfaces of the LED are reflected toward the exposed face of fiber optic bundle 6b. [0043]);
	said optical fiber having a first surface facing to the LED module reflector, and having a second surface at an opposite end of the optical fiber from the first surface (Fiber optic bundles 6a and 6b extend from the LEDs and are brought together into a single multi-bundle 14 at one end of inner housing 8. [0038]);
	a light guide, having a first end, optically coupled to said second end of said optical fiber, and said light guide directing light to a second end ([0039] Inner housing 8 (including LEDs 4 and fiber optic bundles 6a and 6b) along with power supply 18 and distribution circuit 20 are enclosed within an outer enclosure 22. In this embodiment, outer enclosure 22 includes a wall 24 having an output connector 26 where a light guide 10 is secured and attached to multi-bundle 14 from inner housing 22.), and
	Kazakevich does not explicitly teach the following limitations, however Troller teaches a camera, mounted inside the light guide, within the hollow interior surface of the cylindrical shaped surface, said camera having an imaging end facing toward said second end of the light guide, and receiving an image that is illuminated by the light guide ([0032] With reference to FIG. 6, another light guide tube 22' is shown according to an alternate embodiment. The light guide tube 22' of FIG. 6 can replace the light guide tube 22 in the embodiment shown in FIGS. 1-5, though the tubular shaft 32 would be modified to accommodate the non-linear shape of the light guide 22'. Advantageously, the rearward axial end 22a' of the light guide tube 22' is closed and has a tapered interior that narrows in a rearward direction away from the camera module 14 to define a conical chamber 40. This allows less clear adhesive 38 to be used and increases the amount of light transferred through the light guide tube 22'. In all other aspects, the light guide tube 22' can be used and arranged in the same manner as the light guide tube 22.)
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Troller and apply them to Kazakevich. One would be motivated as such as to increase the amount of light transferred through the light guide tube (Troller [0032]).

Regarding claim 2, Kazakevich in view of Troller system as in claim 1. Troller further teaches the camera has a rear end opposite to the imaging end, and further comprising an encapsulation material covering the rear end of the camera ([0008] FIG. 1 is a partial perspective view of a micro -endoscope with an encapsulated camera according to an exemplary embodiment.), preventing light coming from said rear end through (inhibiting the passage of light between the camera module and the mounting housing [0007]) said cone ([0033] With additional reference to FIG. 7, the light guide 22' can optionally be used with a cone 42 received complementarily within the conical chamber 40). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.


Regarding claim 3, Kazakevich in view of Troller system as in claim 2. Troller further teaches said encapsulation material is a black material (the encapsulation material 20 can be an adhesive that is optically black [0025]). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.

Regarding claim 4, Kazakevich in view of Troller system as in claim 2. Troller further teaches a tube into which the camera is inserted, and a rear end of the tube is filled with said encapsulation material (the encapsulation material 20 can be an adhesive that is optically black [0025]. [0033] With additional reference to FIG. 7, the light guide 22' can optionally be used with a cone 42 received complementarily within the conical chamber 40 for absorbing heat coming from the camera module 14 (e.g., via heat transfer through the encapsulation material 20 and/or through the mounting tube 12) and/or for reflecting light away from the camera module 14 and/or the encapsulation material 20 surrounding the camera module 14). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.

Regarding claim 6, Kazakevich in view of Troller system as in claim 1. Troller further teaches wherein the LED chip is attached to a metallic connector which handles heat distribution. ([0033] With additional reference to FIG. 7, the light guide 22' can optionally be used with a cone 42 received complementarily within the conical chamber 40 for absorbing heat coming from the camera module 14 (e.g., via heat transfer through the encapsulation material 20 and/or through the mounting tube 12) and/or for reflecting light away from the camera module 14 and/or the encapsulation material 20 surrounding the camera module 14). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.

Regarding claim 7, Kazakevich in view of Troller system as in claim 1. Troller teaches the light guide has a first inner section that is conical and directs light in the light guide away from the conical inner section, and a second section, that is cylindrical and forms a cylindrical inner section, and is connected to the first section, and where the camera has a cylindrical outer housing, sized to fit in the cylindrical second section, and held within the cylindrical inner section (the rearward axial end 22a' of the light guide tube 22' is closed and has a tapered interior that narrows in a rearward direction away from the camera module 14 to define a conical chamber 40. This allows less clear adhesive 38 to be used and increases the amount of light transferred through the light guide tube 22'. In all other aspects, the light guide tube 22' can be used and arranged in the same manner as the light guide tube 22 [0032]. Fig. 6). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.

Regarding claim 8, Kazakevich in view of Troller teaches the system as in claim 1. Kazakevich further teaches the circuit board includes a printed circuit board (Solid-state light source 2 also includes a power supply 18 and a distribution circuit 20, which together supply power to each of the LEDs 4. [0038]).

Regarding claim 10, Kazakevich in view of Troller teaches the system as in claim 1. 
Kazakevich further teaches wherein the index matched filler material in the LED module is index matched epoxy ([0043] Each LED 4 is further encapsulated in a clear epoxy or plastic encasement 40 along with a reflector cup 38. [0043]). 

Regarding claim 11, Kazakevich in view of Troller teaches the system as in claim 1. Kazakevich further teaches the distal end of the light guide is rounded to carry out a lensing operation (The focusing lens focuses the collimated light onto a light guide. [0012]).

Regarding claim 12, Kazakevich in view of Troller teaches the system as in claim 1. 
Troller teaches the optical fiber is a single optical fiber (the micro-endoscope 10 can include an optical fiber 34 [0029]). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Troller further in view of Jalali et al. (US 20100141829 A1), hereinafter Jalali.
Regarding claim 5, Kazakevich in view of Troller system as in claim 1. Kazakevich does not explicitly teach the reflection chamber is filled with a solid material that index matches to said optical fiber within 10%.
In an analogous art, Jalali teaches the reflection chamber is filled with a solid material that index matches to said optical fiber within 10% (the micro-optical components are assembled using refractive -index-matched epoxies, thereby reducing reflections from optical interfaces [0114]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Jalali and apply them to Kazakevich in view of Troller. One would be motivated as such thereby reducing reflections from optical interfaces (Jalali [0114]).

Regarding claim 9, Kazakevich in view of Troller system as in claim 1. Troller further teaches the light guide is a single piece component that is injection molding from transparent thermoplastic material (In one embodiment, the light guide 22 can be formed of a light transmissive plastic [0020]). The same motivation used to combine Kazakevich in view of Troller in claim 1 is applicable.
Kazakevich in view of Troller does not explicitly teach index matches within 10% to an optical index of the fiber.
In an analogous art, Jalali teaches index matches within 10% to an optical index of the fiber (the micro-optical components are assembled using refractive -index-matched epoxies, thereby reducing reflections from optical interfaces. [0114]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Jalali and apply them to Kazakevich in view of Troller. One would be motivated as such thereby reducing reflections from optical interfaces (Jalali [0114]).

Claims 13-20 are rejected under the same arts and evidence used to reject claims 1-12.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486